EXHIBIT 10.1

LICENSE AGREEMENT




THIS LICENSE AGREEMENT (“Agreement”) is made this 29th day of October 2012 (the
“Effective Date”) by and between NUTRA ORIGIN, INC., a Florida corporation, with
its principal place of business at 1680 Meridian Avenue, Suite 301, Miami Beach,
Florida 33139 (“Licensee”) and LBK GROUP, INC., a Delaware corporation doing
business as “Nutra Origin”, with its principal place of business at 1983 Marcus
Avenue, Suite 206, Lake Success, New York 11042 (“Licensor”).

R E C I T A L S:




WHEREAS, Licensor, doing business as “Nutra Origin”, is in the business of
developing nutraceutical supplements, including but not limited to the design
and development of the products and related intellectual property under the
registered names listed on Schedule 1.1 attached to this Agreement (“Products”);

WHEREAS, Licensee is a wholly owned subsidiary of Divine Skin, Inc., a Florida
corporation (“DSKX”); and

WHEREAS, DSKX has distributed the Products since early 2012 under a
non-exclusive distribution agreement;

WHEREAS, Licensee desires to obtain an exclusive license from Licensor for the
purposes of exploiting worldwide the Products, and Licensor has agreed to grant
such an exclusive license to Licensee on the terms and conditions hereinafter
set forth;

NOW, THEREFORE, in consideration of the above and other valuable consideration,
the parties hereto hereby agree as follows:

1.

Grant of License.  Subject to the terms of this Agreement, Licensor hereby
grants the Licensee, and Licensee hereby accepts from Licensor, an exclusive
license to sell, sublicense and distribute the Products worldwide during the
Term (defined below).

2.

License Fees.  

(a)

Initial Fee.  At the Effective Date, Licensee shall deliver (i) to Licensor
stock certificates representing seven (7) shares of Licensee’s restricted Common
Stock (the “Stock”), which represents 7% of the issued, non-dilutable and
outstanding capital stock of Licensee at the Effective Date; and (ii) $94,307,
such amount representing fees payable under the distribution agreement for the
three months ended September 30, 2012 though the Effective Date.

(b)

License Fee.  Until the earlier of the termination of this Agreement or
expiration of the Term (as defined below), the Licensee shall make payments to
Licensor hereunder as follows:





--------------------------------------------------------------------------------



(i)

Payment.  Within thirty (30) days of the end of each calendar month: (A) from
the Effective Date until May 15, 2013 Licensee shall make payments to Licensor
equal to seven thousand dollars five hundred ($7,500) per month, (B) from May
15, 2013 forward, during the remainder of the Term, Licensee shall make payments
to Licensor equal to eight thousand five hundred ($8,500) per month; and (C) in
the event that Licensee’s Sales of the Products exceeds Five Million Dollars
($5,000,000) per annum than such payment shall increase to Fifteen Thousand
Dollars ($15,000) per month.

(ii)

Definitions.  For purposes of this Section 2(b), “Licensee’s Sales of the
Products” shall mean the gross revenues, expressed in U.S. dollars, of Licensee
determined on an accrual basis from gross sales of the Products.

(iii)

Right to Review Books and Records Regarding Sales of the Products.  Upon not
less than twenty (20) business days’ notice Licensor has the right to review the
books and records relating to the Sales of the Products at its own cost and
expense at the principal offices of Licensee.

3.

Term and Termination.  The term of this Agreement shall be for a period of ten
(10) years, unless earlier terminated by either party in the event of a default
by the other party. In the event of a Breach or Default (as set forth in Section
5 below) by Licensee, including without limitation failure to make Payments and
provide other payments of License Fees pursuant to provisions in Section 2
above, then the license granted pursuant to this Agreement shall immediately
terminate and all rights under this license shall automatically revert back to
Licensor, without an obligation to reissue the license to Products to Licensee
at any time thereafter.  This reversion shall not entitle Licensee to any
refunds or set-off payments against Licensor for any past payments or other
valuable consideration. Notwithstanding the foregoing, commencing thirty six
(36) months from the Effective Date of this Agreement, Licensee may terminate
this Agreement without cause or penalty upon sixty (60) day written notice to
Licensor, but subject to reversion of the intellectual property that is under
the license grant back to Licensor at the time of such termination.

4.

Obligations of Licensee.  Licensee agrees during the term of this Agreement to
do each of the following:

(a)

Licensee shall diligently, faithfully and continuously distribute, market, sell,
sublicense, lease and use its best efforts to exploit the Products and perform
all of its obligations and duties under this Agreement.

(b)

Licensee shall comply with all laws, ordinances and regulations under federal,
state, municipal, city and other jurisdictions which in any way affect the
operation of Licensee’s business as it relates to the products.

(c)

Licensee shall obtain and at all times maintain any and all permits,
certificates and licenses, including occupational licenses, necessary for the
full and proper conduct of its business.





2




--------------------------------------------------------------------------------



(d)

Licensee shall be responsible for obtaining any and all approvals necessary or
appropriate in connection with the marketing and sale of the Products.

(e)

Licensee agrees that it shall protect any confidential information provided to
it by the Licensor.

(f)

In connection with any sale or sublicense of any of the Products, Licensee shall
expressly inform the purchaser or sublicensee that any and all warranties
obtained by the purchaser and the sublicensee are exclusively from the Licensee,
and Licensor has not provided has not provided any representations or warranties
to such persons.

(g)

Licensee shall consult with Licensor with respect to marketing plans and
intended use of the Licensor’s intellectual property included in Products and
licensed under this Agreement, including without limitation the trademarks and
service marks set forth in Schedule 1.1 and other proprietary marks, both
registered and common law.

5.

Default.  Each of the following shall constitute an event of default by Licensee
under this Agreement:

(a)

Licensee fails to pay any amount due hereunder within 60 days of the due date
for such payment;

(b)

Licensee fails to perform any of the material obligations or duties on its part
to be performed under this Agreement, which is not cured by Licensee following
30-days written notice by Licensor of a breach or anticipated breach; or

(c)

Licensee becomes bankrupt, or a receiver is appointed to take possession of
Licensee’s business or property or any part thereof, or Licensee shall make a
general assignment for the benefit of its creditors.

6.

Representations of Licensor.  Licensor represents, covenants warrants as
follows:

(a)

Licensor (i) is a corporation duly organized, validly existing and in good
standing under the laws of Delaware; and (ii) has all requisite corporate power
to execute, deliver and perform its obligations under this Agreement.

(b)

Licensor is the record and beneficial owner of, and has good and marketable
title to, the Products (including, without limitation, all trademarks and
service marks, patent, copyright, trade secret, or other intellectual property
rights of Licensor covering the Products and Licensor has the full and
unrestricted right to license the Products and related intellectual property to
Licensee, free and clear of any and all mortgages, claims, conditional sales
agreements, pledges, liens, encumbrances, security interests, charges and
equities of any nature whatsoever.

(c)

This Agreement and the documents related hereto, and the consummation of the
transactions contemplated herein and therein, have been duly authorized and
approved on behalf of Licensor by its board of directors and stockholders, and
this Agreement and the documents related hereto constitute the legal, valid and
binding





3




--------------------------------------------------------------------------------

obligations of Licensor, enforceable against Licensor in accordance with their
terms.  Licensor has taken all action required of it by law, its Articles of
Incorporation and its bylaws, to authorize the execution, delivery and
performance of this Agreement and the completion of its terms.

(d)

Neither the execution of this Agreement (and the documents related hereto) nor
the performance of its (and their) terms by Licensor violates any judgment,
writ, injunction, decree or order of any court or other governmental authority
relating to Licensor, the Products, or is in conflict with, result in or
constitute a breach or default (or an occurrence which, by the lapse of time
and/or giving of notice, would constitute a breach or default) on the part of
Licensor under any agreement relating to part or all of the Products, or result
in any lien, encumbrance or other adverse claim to the Products or related
intellectual property.

(e)

Licensor is not the subject of any judgment, order, writ, injunction or decree
of any court or administrative authority, and there is no existing, pending or
threatened claim, litigation, judgment, law, ordinance, regulation, proceeding
or governmental investigation against any Licensor which might reasonably be
expected to prevent license of the Products or related intellectual property or
performance of this Agreement, nor does Licensor know, or have reason to know,
of any basis for any such litigation, proceeding or governmental investigation
against Licensor.

7.

Representations of Licensee. Licensee represents, warrants and covenants to
Licensor as follows:

(a)

Licensee is a corporation duly organized, validly existing, and in good standing
under the laws of Florida and has all requisite corporate power and authority to
carry on its business as presently conducted and as proposed to be conducted and
has the authority to enter into and perform its obligations under this
Agreement.  

(b)

This Agreement and the documents related to this Agreement, and the consummation
of the transactions contemplated by this Agreement, have been duly authorized
and approved on behalf of Licensee by its board of directors, and this Agreement
and the documents related hereto constitute the legal, valid and binding
obligations of Licensee, enforceable against Licensee in accordance with their
terms; Licensee has taken all action required of it by law, its Articles of
Incorporation or its bylaws, to authorize the execution, delivery and
performance of this Agreement and the completion of its terms.

8.

Inventory Purchase.  Simultaneous with the effectiveness of this Agreement,
Licensor and Licensee shall enter into the inventory purchase agreement attached
hereto.

9.

Indemnification.  Each of the parties agrees to indemnify the other for any
breaches of any of the warranties and covenants contained in this Agreement,
including all reasonable legal costs, attorney fees and expenses incurred by a
prevailing party in enforcing its rights under this License.





4




--------------------------------------------------------------------------------



10.

(a)

Right of First Refusal.  If Licensor proposes to sell, pledge or otherwise
transfer to a third party any shares of Stock issued to Licensor pursuant to
this Agreement (“License Fee Shares”), or any interest in the License Fee
Shares, Licensee shall have the right of first refusal described in this Section
10 (the “Right of First Refusal”) with respect to all of such License Fee
Shares. If Licensor desires to transfer License Fee Shares, Licensor shall give
a written notice (a “Transfer Notice”) to Licensee describing fully the proposed
transfer, including the number of License Fee Shares proposed to be transferred,
the proposed transfer price, the name and address of the proposed Transferee and
proof satisfactory to Licensee that the proposed sale or transfer will not
violate any applicable federal or state securities laws. The Transfer Notice
shall be signed both by Licensor and by the person to whom Licensor proposes to
directly or indirectly transfer the License Fee Shares (the “Transferee”) and
must constitute a binding commitment of both parties to the transfer of the
License Fee Shares. Licensee shall have the right to purchase all of the License
Fee Shares on the terms of the proposal described in the Transfer Notice
(subject, however, to any change in such terms permitted under Section 10(b)
below) by delivery of a notice of exercise of the Right of First Refusal within
30 days after the date when the Transfer Notice was received by Licensee.

(b)

Transfer of Shares.  If Licensee fails to exercise its Right of First Refusal
within 30 days after the date when it received the Transfer Notice, Licensor
may, not later than 90 days following receipt of the Transfer Notice by
Licensee, conclude a transfer of the License Fee Shares subject to the Transfer
Notice on the terms and conditions described in the Transfer Notice, provided
that any such sale is made in compliance with applicable federal and state
securities laws and not in violation of any other contractual restrictions to
which Licensor is bound. Any proposed transfer on terms and conditions different
from those described in the Transfer Notice, as well as any subsequent proposed
transfer by Licensor, shall again be subject to the Right of First Refusal and
shall require compliance with the procedure described in Section 10(a) above. If
Licensee exercises its Right of First Refusal, the parties shall consummate the
sale of the License Fee Shares on the terms set forth in the Transfer Notice
within 60 days after the date when Licensee received the Transfer Notice (or
within such longer period as may have been specified in the Transfer Notice);
provided, however, that if the Transfer Notice provided that payment for the
License Fee Shares was to be made in a form other than cash or cash equivalents
paid at the time of transfer, Licensee shall have the option of paying for the
License Fee Shares with cash or cash equivalents equal to the “fair market”
value of the shares at the intended date of transfer.

(c)

Additional or Exchanged Securities and Property.  In the event of a merger or
consolidation of Licensee with or into another entity, any other corporate
reorganization, a stock split, the declaration of a stock dividend, the
declaration of an extraordinary dividend payable in a form other than stock, a
spin-off, an adjustment in conversion ratio, a recapitalization or a similar
transaction changing the entity or person with controlling interest in and to
Licensee, any securities or other property (including cash and cash equivalents)
that are by reason of such transaction exchanged for, or distributed with
respect to, any License Fee Shares subject to this Section 10 shall immediately
be subject to the Right of First Refusal.  Appropriate adjustments to reflect





5




--------------------------------------------------------------------------------

the exchange or distribution of such securities or property shall be made to the
number and/or class of the License Fee Shares subject to this Section 10.

(d)

Termination of Rights as Stockholder.  If Licensee makes available, at the time
and place and in the amount and form provided in this Agreement, the
consideration for the License Fee Shares to be purchased in accordance with this
Section 10, then after such time the person from whom such License Fee Shares
are to be purchased shall no longer have any rights as a holder of such License
Fee Shares (other than the right to receive payment of such consideration in
accordance with this Agreement). Such License Fee Shares shall be deemed to have
been purchased in accordance with the applicable provisions hereof, whether or
not the certificate(s) therefor have been delivered as required by this
Agreement.

(e)

Assignment of Right of First Refusal.  Licensee may freely assign Licensee’s
Right of First Refusal, in whole or in part to any affiliate or subsidiary. Any
person who accepts an assignment of the Right of First Refusal from Licensee
shall assume all of Licensee’s rights and obligations under this Section 10.

(f)

Purchase Option.  Licensee at its sole option shall have the right to repurchase
the Stock for One Hundred Thousand Dollars ($100,000 US), or at the
fair market price at the time of sale, whichever amount is greater.

11.

Binding on Successors.  The Agreement is binding upon and shall inure to the
benefit of the parties hereto, their heirs and permitted successors and assigns.

12.

Assignment.  Either party may assign, convey or transfer this agreement upon
obtaining written consent of the other party, wherein such consent shall not be
unreasonably withheld upon assurance of continuing performance of any remaining
obligations by the assignee or transferee.

13.

Notices.  Any notices to be given hereunder shall be in writing, and (i) may be
delivered personally, or (ii) mailed by certified or registered mail with
postage fully prepared, or (iii) sent by telefax followed by written
confirmation mailed by first class mail or courier or (iv) sent by an express
mail carrier such as Federal Express, Purolater or similar courier.  Any notice
to parties shall be delivered to their respective addresses set forth on the
first page of this Agreement.  The address specified herein for service of
notices may be changed at any time by the party making the change giving written
notice to the other party.  Any notice delivered by mail in the manner herein
specified shall be deemed delivered three (3) days after mailing.

14.

Applicable Law and Venue.  This Agreement shall be construed according to the
laws of the State of New York, excluding its conflict of law provisions.   The
parties agree that any action brought by either party against the other party in
connection with any rights or obligations arising out of this Agreement shall be
instituted exclusively in a federal or state court of competent jurisdiction
with venue only in the State of New York, New York County.

15.

Agreement in Counterparts.  This Agreement may be executed in several
counterparts, and all so executed shall constitute one Agreement, binding on all
the parties





6




--------------------------------------------------------------------------------

hereto, notwithstanding that all the parties are not signatories to the original
or the same counterpart.

16.

Authority and Acceptance.  Each of the undersigned parties represents and
warrants to the other that it has full corporate authority and power to sign and
execute this Agreement and to perform its respective duties and obligations
hereunder.

17.

Integration.  Except as may be noted expressly herein, this Agreement
constitutes the entire Agreement between the parties hereto with respect to the
subject matter addressed herein, and all prior and contemporaneous agreements,
understandings, conditions, warranties and representations are hereby superseded
by this Agreement.  No modifications, amendments, additions or waivers of any of
the provisions of this Agreement shall be valid and enforceable unless in
writing and signed by the parties hereto.

18.

No Brokerage Fees. The parties represent and warrant, one to the other, that
there are no broker’s, finder’s or similar fees or commissions payable in
connection with the transactions contemplated and described in this Agreement.

This Agreement has been duly executed by the following parties on the date first
set forth above.

NUTRA ORIGIN, INC.




By: /s/DANIEL KHESIN

      Daniel Khesin, President




LBK GROUP, INC.




By: /S/IGOR LERNER

Name: Igor Lerner

Title: President














7




--------------------------------------------------------------------------------

Schedule 1.1




List of Products and Related Intellectual Property




1.

Registered Trademarks

1.1.1

NUTRAORIGIN (Reg. No. 3464123)

1.1.2

NUTRAORIGIN WHERE WELLNESS BEGINS (Reg. No. 3455364)




2.

Products
Clinical Line

2.1.1

Arthrigin

2.1.2

Cardiosol

2.1.3

Cognigin

2.1.4

Cytogin

2.1.5

Detoxigin

2.1.6

Digestalin

2.1.7

Energane

2.1.8

Estroese

2.1.9

Glyconix

2.1.10

Immunagin

2.1.11

Inflarex

2.1.12

Insomnese

2.1.13

Menolief

2.1.14

Menstraese

2.1.15

Migranalief

2.1.16

Moodtrex

2.1.17

Nufolex

2.1.18

Osteozol

2.1.19

Prostazol

2.1.20

Renatol

2.1.21

Renuagin'

2.1.22

Thinex

2.1.23

Viritex

2.1.24

Vizarex

Omega Line

2.1.25

Fish Oil High Potency  Softgels            

2.1.26

Fish Oil High Potency Enteric Coated Softgels

2.1.27

Fish Oil Double Potency Enteric Coated Softgels

2.1.28

Salmon Oil High Potency  Softgels        

2.1.29

Krill Oil (500mg x 2) High Potency Softgels with Astaxanthin

2.1.30

Krill Oil (1,000mg / 150 cc) Double Potency Softgels with Astaxanthin

2.1.31

Krill Oil (1,000mg / 250 cc) Double Potency Softgels with Astaxanthin

2.1.32

Fish Oil(1,000mg) with Vitamin D Softgels                                       

2.1.33

Fish Oil(3,000mg) with CoQ10  Softgels                                      

2.1.34

Cod Liver Oil (2,000mg) Double Potency Softgels





--------------------------------------------------------------------------------



2.1.35

Emu Oil (3,000mg) High Potency Softgels  

2.1.36

Green-Lipped Mussell (1,500mg)*  Capsules                             

2.1.37

Pumpkin Seed Oil (3,000mg) Softgels                               

2.1.38

Evening Primrose Oil (3,000mg) High Potency                                  

2.1.39

Omega-3 Gummies For Kids

2.1.40

Fish Oil Ultra EPA Double Potency Softgels

2.1.41

Fish Oil Citrus Flavor

2.1.42

Fish Oil with Glucosamine, Chondroitin, & MSM

2.1.43

Omega-3 Orange Flavored Liquid

2.1.44

Omega-3 Lemonade Shake for Kids

2.1.45

Omega-3 Mango Peach Shake

2.1.46

Omega-3 Pina Colada Shake

2.1.47

Omega-3-6-9 Vegan Pomegranate Blueberry Shake

2.1.48

Omega 3-6-9 Chocolate Raspberry Omega Shake Women's Health Formula

2.1.49

Omega 3-6-9 Men's Health Formula

2.1.50

Omega 3-6-9 Blackberry w/ Blueberry and Acai Vegan Omega Shake

2.1.51

Omega-3 Flax Oil for Pets

2.1.52

Omega 3-6-9 Liquid Emu Oil

2.1.53

Omega 3-6-9 Pets Liquid Emu Oil




Vitamin Line

2.1.54

Astaxanthin (4mg) Softgels                                                

2.1.55

Multi Today Kids Chewable Vitamins

2.1.56

Multi Today Men & Women Ultra High-Potency Vitamin  

2.1.57

Multi Today Seniors Ultra High-Potency  Vitamin

2.1.58

Multi Today Woman's High-Potency Vitamin

2.1.59

Multi Today Woman's 50+ High-Potency Vitamin

2.1.60

Multi Today Men's High-Potency Vitamin

2.1.61

Multi Today Men's 50+ High Potency Vitamin

2.1.62

Multi Today Whole Food (Vegetarian) Vitamin

2.1.63

Multi Today Kids Gummy Bears Vitamin

2.1.64

Multi Today Skin, Hair, & Nails High Potency Vitamin




3.

Registered Domain Names

3.1.1

nutraorigin.com

3.1.2

nutraorigin.net

3.1.3

nutraorigins.com

3.1.4

nutriorigin.com

3.1.5

nutriorigin.net

3.1.6

nutriorigin.org

3.1.7

nutraorigin.org

3.1.8

nutraorigin.jp








9


